DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Pub: 2015/0250584) in view of Graff et al. (US Patent 10,325,951 B2)
 	As to claim 1, Blum teaches an optical system for displaying light from a scene (i.e. the lens display pixel system of Blum able to display light from a scene and adjust the amount of lighting based on the sensed environment from the optical sensor) (see Fig. 1-6, [0069-0071]), comprising: 

an optical detector (i.e. the system of figure IOL electroactive system is said to having an integrated light sensor that detect high level light to trigger protection for user’s eye) (see Fig. 6, [0083]), a processor (i.e. the IOL unit is said to have control circuitry that activated the LCD to block light) (see Fig.6, [0083]); and 
a display (i.e. the display is said to be a possible liquid crystal layer which is 5 micron in height) (see Fig. 6, [0083]); 
wherein the processor receives data from the optical detector and processes the data for the display (i.e. since the light sensor is able to sensor external light and apply to the processor to regulate the LC pixel to block strong light, it is able to trigger a display response based on the received data from the light sensor) (see Fig. 6, [0083]);
wherein the optical detector, the processor, and the display are arranged such that the processor is in-between the optical detector and the display, wherein each of the optical detector, the processor, and the display are electronically coupled to each other (i.e. as seen in the figure 6 embodiment the complex device as taught in Blum shows a circular topographic design where the rings of the device has different functions are stacked together for the device to operate as an IOL which contains a processor, display and light sensor as well as external communication interface) (see Fig. 6, [0069-0083]).  
However, Blum does not explicitly teach wherein a total stacked height of the see-through optical system is less than 70 microns (i.e. Blum does not explicitly teach 
Graff teaches a total stacked height of the see-through optical system is less than 70 microns (i.e. Graff teaches a specific manufacturing technique to create a micro-meter size electronic sensing and display stack that can be a various range of sizes based on the operation requirement which can implement the micro lens array stacked circuitry design and meet the micrometer size as designated by the lens system of Blue which uses ultra-thin components such as the 5 micro liquid crystal display layer) (see Graff, Fig. 6-9, Col. 19-20).
Since Both Blum and Graff teach a micro-lens based display system with sensing and computer capacities, they are analogous has having similar field of application and solving similar type of problems.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the actual micrometer manufacturing techniques of Graff in the overall wearable display system of Blum, in order to manufacture smaller curved imaging system as required by Blum (see Graff Col. 2, Lines 35-67).
As to claim 12, Blum discloses a visual assistance device suitable for wearing on a user's eye, the visual assistance (i.e. the lens display pixel system of Blum able to display light from a scene and adjust the amount of lighting based on the sensed environment from the optical sensor to assist the user in acquiring vision) (see Fig. 1-6, [0069-0083]) comprising: 

However, Blum does not explicitly teach wherein a total stacked height of the see-through optical system is less than 70 microns (i.e. Blum does not explicitly teach the actual size of the entire system).
Graff teaches a total stacked height of the see-through optical system is less than 70 microns (i.e. Graff teaches a specific manufacturing technique to create a micro-meter size electronic sensing and display stack that can be a various range of sizes based on the operation requirement which can implement the micro lens array 
Since Both Blum and Graff teach a micro-lens based display system with sensing and computer capacities, they are analogous has having similar field of application and solving similar type of problems.
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the actual micrometer manufacturing techniques of Graff in the overall wearable display system of Blum, in order to manufacture smaller curved imaging system as required by Blum (see Graff Col. 2, Lines 35-67).
As to claim 2, Blum teaches an optical system according to claim 1, wherein the optical detector is configured to convert the optical input into an electrical signal corresponding to intensity and location data of the light (i.e. as seen in figure 6 the light sensor of Blum is able to sense light from the environment when the brightness exceed a healthy level for the user and allow for the processor to receive the electronic signal which engage the light shutter LC lens to block the excess light) (see Fig. 6, [0083]).
As to claim 3, Blum teaches an optical system according to claim 2, wherein the processor receives and processes the electrical signal from the optical detector so as to produce an image for the display (i.e. as seen in figure 6 the imaging system is able activate the LC pixel and create a light blocking effect which is an effective dark image that compensate for the bright light) (see Fig. 6, [0083]).
As to claim 4, Blum teaches an optical system according to claim 3, further including a first microlens array, wherein the first microlens array is positioned to 
As to claim 5, Blum teaches an optical system according to claim 4, wherein the first microlens array includes one or more of a lens, a pinhole, a diffraction grating, a zone plate, a hologram, a gradient index material, and/or a photonics crystals (i.e. the microlens array include lens) (see Fig. 6, [0069-0070]).
As to claim 6, Blum teaches an optical system according to claim 4, wherein adjacent members of the first microlens array provide redundant scene elements, and wherein the processor uses the redundant scene elements to adjust at least one from the group consisting of: a signal to noise ratio, a contrast, and a resolution (i.e. as seen in figure 6 the device of Blum uses base lens which is a redundant substrate which allow the system to reject bright light with the built-in liquid crystal shutter which reject environmental noise) (see Fig.6, [0083]).
As to claim 7, Blum teaches an optical system according to claim 1, further comprising an eyeglasses frame having left and right lenses, wherein the see-through optical system is sized and configured to replace a portion of one of the left or right lenses (i.e. as seen in figure 6 the lens system of Blum is a unit that is design to fit on each of the user’s eye where for the right and left side of the eye a different lens is needed to compensate the environmental impact) (see Fig. 1-6, [0056-0069]).
As to claim 8, Blum teaches an optical system according to claim 1, wherein see-through optical system is curved (i.e. as seen in figure 6, the display of the optical system is curved) (see Fig. 6, [0069-0070]).

As to claim 10, Blum teaches an optical system according to claim 1, wherein the optical detector, the processor, and the display interconnect on a common surface (i.e. the display system of figure 6 shows the entire assembly is indeed on a common surface for the contact lens system) (see Fig. 6, [0069-0071]).
As to claim 11, Blum teaches an optical system according to claim 1, wherein the see-through optical system is sized and configured to be a visual prosthetic device suitable for wearing on a user's eye (i.e. as seen in figure 6 the device is eye worn and prosthetic to help visualize information) (see Fig. 6, [0069]).
As to claim 12, Blum teaches an visual assistance device according to claim 12, further including at least one active optical component and wherein the processor, optical detector, display, and at least one active optical component allows the user at least a partial view through a stacked combination of the processor, optical detector, display, and at least one active optical component (i.e. as seen in figure 6, integrated lens system is shown to be stacked in a concentric right structure) (see Fig. 6, [0069-0071]).
As to claim 14, Blum teaches a visual assistance device according to claim 13, wherein the at least one active optical component is positioned to provide an optical 
As to claim 15, Blum teaches a visual assistance device according to claim 13, wherein the at least one active optical component is a two-dimensional array of light directing apertures (i.e. as seen in figure 6, Blum shows a two dimensional array of lens pixel 618 which creates optical effect to enable steering and protection for user’s eye) (see Fig. 6, [0069-0083]).
As to claim 16, Blum teaches a visual assistance device according to claim 12, wherein the optical detector is positioned to receive an optical input from the first light directing device (i.e. the IOL design of Blum is said to be able to receive light based communication system through optical sensing) (see Fig. 10, [0075-0076]).
As to claim 17, Blum teaches a visual assistance device according to claim 16, wherein the optical detector is configured to convert the optical input into an electrical signal corresponding to intensity and location data of the light (i.e. as seen in figure 6 the device of Blum uses base lens which is a redundant substrate which allow the system to reject bright light with the built-in liquid crystal shutter which reject environmental noise) (see Fig.6, [0083]).
As to 18, Blum teaches a visual assistance device according to claim 17, wherein the processor receives and processes the electrical signal from the optical detector so as to transmit an image to the display  (i.e. as seen in figure 6 the device is eye worn and prosthetic to help visualize information) (see Fig. 6, [0069]).

As to 20, Blum teaches a visual assistance device according to claim 19, wherein the optical detector, the processor, and the display interconnect on a common side surface (i.e. the display system of figure 6 shows the entire assembly is indeed on a common surface for the contact lens system) (see Fig. 6, [0069-0071]).

Conclusion
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection based on Blum does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 27, 2021